

115 HR 4215 IH: To amend title XVIII of the Social Security Act to ensure that providers of services receive adequate payments for the acquisition of hematopoietic stem cells under the Medicare program, and for other purposes.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4215IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. Paulsen (for himself, Mr. Kind, Ms. Matsui, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to ensure that providers of services receive
			 adequate payments for the acquisition of hematopoietic stem cells under
			 the Medicare program, and for other purposes.
	
 1.Hematopoetic stem cell acquisition paymentsSection 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)) is amended by adding at the end the following new subparagraph:
			
				(M)
 (i)For cost reporting periods beginning on or after October 1, 2018, in the case of a provider of services that furnishes a hematopoetic stem cell transplant during such a period, the Secretary shall provide a separate payment for such provider consistent with the payment methodology for kidney acquisition costs under section 412.100 of title 42 of the Code of the Federal Register in lieu of taking into account such costs in any other payment made under this section. Such costs associated with such acquisition include costs associated with the following:
 (I)Tissue typing, including in the case that such typing is furnished by an independent laboratory. (II)Donor evaluation.
 (III)The collection of such cells. (IV)Furnishing the donor items or services relating to such collection.
 (V)Preservation and perfusion. (VI)Transportation of such cells.
 (VII)Using the services of the transplantation program described in section 379 of the Public Health Service Act.
 (VIII)Costs applicable to such collection that would otherwise be considered outpatient costs (including donor and recipient tissue typing and related services furnished prior to admission).
 (IX)Items or services related to such collection that are furnished by residents and interns not in approved teaching programs.
 (X)All pre-admission physicians’ services applicable to such collection. (XI)Other costs determined appropriated by the Secretary.
 (ii)In this subparagraph, the term hematopoetic stem cell transplant means, with respect to an individual, the infusion of allogenic hematopoetic cells (including bone marrow, peripheral blood stem cells, and cord blood units, but not including embryonic stem cells) that are not more than minimally manipulated and are intended to reestablish hematopoetic function in such individual whose bone marrow or immune system is damaged or defective, or adversely affected by a congenital disorder..
		